92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John S. ZIMMERMAN, Plaintiff-Appellant,v.Daniel BRUBAKER;  Nancy Brubaker;  Lynn D. Brubaker;  StevenBlatt;  Porter Graves, Defendants-Appellees.
No. 96-1450.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  B. Waugh Crigler, Magistrate Judge.  (CA-95-39-H)
John S. Zimmerman, Appellant Pro Se.  William Augustas Julias, JULIAS, BLATT & BLATT, P.C., Harrisonburg, VA;  Peter Robert Messitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
W.D.Va.
APPEAL DISMISSED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant filed an untimely notice of appeal.  We grant Appellees' motions to dismiss and dismiss the appeal for lack of jurisdiction.


2
The time periods for filing notices of appeal are governed by Fed.  R.App. P. 4.  These periods are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Parties to civil actions have thirty days within which to file in the district court notices of appeal from judgments or final orders.  Fed. R.App. P. 4(a)(1).  The only exceptions to the appeal period are when the district court extends the time to appeal under Fed.  R.App. P. 4(a)(5) or reopens the appeal period under Fed.  R.App. P. 4(a)(6).


3
Appellant's failure to file a timely notice of appeal or to obtain either an extension or a reopening of the appeal period leaves this court without jurisdiction to consider the merits of Appellant's appeal.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED